Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the PTAB decision dated October 2, 2019 and the decision on reconsideration dated March 23, 2022, the rejections of claims 1, 4, 5, 9-15, 17, 20, 22, 23, 25-33, and 35-40 were affirmed and the rejections of claims 34 and 41 were reversed. In the amendment filed May 23, 2022, Applicant rewrote claims 34 and 41 into independent form and included previously presented dependent claims 32, 33, and 36-38 in the amended claim set. However, since claims 32, 33, and 36-38 did not previously depend, either directly or indirectly, from either claim 34 or 41, the inclusion of these claims is improper since the subject matter of claims 32, 33, and 36-38 has not previously been considered in combination with the limitations of claims 34 or 41. In order to have the amendment considered, Applicant must cancel dependent claims 32, 33, and 36-38, or file a request for continued examination. See MPEP 1214.07 "In view of the fact that prosecution is closed, the appellant is not entitled to have such amendment entered as a matter of right. However, if the amendment is submitted with a request for continued examination (RCE) under 37 CFR 1.114  and the fee set forth in 37 CFR 1.17(e), prosecution of the application will be reopened and the amendment will be entered."

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791